Cuyahoga App. No. 80361, 2002-0hio-6315. Upon consideration of the jurisdictional memoranda filed in this case, the court hereby allows the appeal and denies the cross-appeal.
IT IS ORDERED by the court, sua sponte, that this cause be held for the decision in Supreme Court case No. 2002-1888, State v. Jordan, Cuyahoga App. No. 80675, 2002-Ohio-4587.
IT IS FURTHER ORDERED by the court that the Clerk shall issue an order for the transmittal of the record from the Court of Appeals for Cuyahoga County.
IT IS FURTHER ORDERED that the briefing schedule be stayed.
Resnick, F.E. Sweeney and O’Donnell, JJ., dissent from the allowance of the appeal.
Pfeifer, Lundberg Stratton and O’Connor, JJ., dissent from the denial of the cross-appeal.